Filed 04/30/20
      04/15/20   Case 20-11419   Doc 7
                                     2
Filed 04/30/20
      04/15/20   Case 20-11419   Doc 7
                                     2
Filed 04/30/20
      04/15/20   Case 20-11419   Doc 7
                                     2
Filed 04/30/20
      04/15/20   Case 20-11419   Doc 7
                                     2
Filed 04/30/20
      04/15/20   Case 20-11419   Doc 7
                                     2
Filed 04/30/20
      04/15/20   Case 20-11419   Doc 7
                                     2
